Filed 10/14/14 P. v. Pautov CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)


THE PEOPLE,                                                                                  C074705

                   Plaintiff and Respondent,                                     (Super. Ct. No. 12F07627)

         v.

VIKTOR PAUTOV,

                   Defendant and Appellant.




         On November 10, 2012, Sacramento Police Officer Konrad VonSchoech and his
partner Officer Sara Butler were on patrol in uniform in their marked patrol car. Around
10:15 a.m., Officer VonSchoech saw a white BMW sport utility vehicle (SUV) cross over
the double yellow line into oncoming traffic, speed past the vehicles stopped at a red
light, and go through the intersection. Officer VonSchoech followed the SUV, activating
the patrol car’s forward-facing red lights and chirping the siren. The SUV stopped in the
middle of the road for a few seconds. Officer Butler then used the patrol car’s
loudspeaker to order the driver to stop, turn off the SUV, and put his hands up. The
driver, later identified as defendant, looked into the SUV’s rear-facing mirrors. He
appeared to be panicked.


                                                             1
       Defendant started driving again; the officers followed with sirens and lights fully
activated. During the pursuit, defendant drove 70 to 100 miles per hour on city streets,
almost collided with several vehicles, and failed to stop at stop signs. Officer
VonSchoech could not keep up with defendant, who demonstrated remarkable high speed
driving ability.
       Sacramento Police Officer Raul Becerra went to the area where defendant was last
seen. Bystanders pointed him toward a group of men who appeared to be working on
two cars with open hoods. He asked where the BMW had gone; defendant, who was the
only one in the group without warm clothing, was sweating, breathing heavily, and
avoiding attention.
       Officer Becerra detained defendant as the suspected driver. Keys found in
defendant’s pocket operated an abandoned BMW SUV found in a nearby drainage canal.
The SUV’s airbags had deployed and the vehicle sustained exterior damage. The canal’s
fence and gate were also damaged.
       When questioned by Officer VonSchoech, defendant gave evasive answers. His
blood tested positive for methamphetamine and marijuana.
       In August 2007, California Highway Patrol Officer Michael Zerfas pursued
defendant in a high speed chase after seeing defendant’s vehicle exceed the speed limit.
Officer Zerfas was in full uniform and driving a marked patrol car. During the chase,
defendant exceeded the speed limit, drove erratically, and drove the wrong way on the
freeway before losing control and crashing into a wooden fence by a park. Defendant’s
car faced Officer Zerfas’s patrol car after the crash; defendant then accelerated and
rammed the patrol car about 10 feet back before defendant shifted into reverse, made a
U-turn, and drove off. Another officer rammed defendant’s car, immobilizing it.
Defendant tried to flee on foot, but was apprehended.
       Testifying on his own behalf, defendant claimed he was using methamphetamine
and marijuana before driving the BMW SUV. Methamphetamine made him paranoid,

                                             2
impaired his judgment, and made his mind play tricks. He picked up a hitchhiker in the
morning before the pursuit. Defendant smoked marijuana and methamphetamine with
him. He was suspicious of the hitchhiker, and, when defendant missed the turn to the
hitchhiker’s sister’s house, the hitchhiker became suspicious of him. The hitchhiker
grabbed defendant’s throat and threatened to break his neck. He then got out, walked to
the front of the SUV, opened the driver’s door, and reached inside for defendant.
Defendant drove off scared, and with the police soon in pursuit.
       Under the effects of the drugs during the pursuit, defendant did not know why he
did not stop at once. He only remembered some events during the pursuit, like being
concerned over whether the hitchhiker knew where he worked. He admitted sustaining a
conviction for felony assault on a police officer as a result of the 2007 chase.
       A jury convicted defendant of evading a peace officer with willful and wanton
disregard for the safety of others and property. (Veh. Code, § 2800.2, subd. (a).) The
trial court sustained strike and prior prison term allegations (Pen. Code, §§ 667.5, subd.
(b), 667, subds. (b)-(i), 1170.12) and denied defendant’s Romero motion.1 The court
sentenced defendant to seven years in state prison, imposed various fines and fees, and
awarded 588 days of presentence credits (294 actual & 294 conduct).
       Defendant appeals.
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (People v. Wende (1979)
25 Cal.3d 436.) Defendant was advised by counsel of the right to file a supplemental
brief within 30 days of the date of filing of the opening brief. More than 30 days elapsed,
and we received no communication from defendant. Having undertaken an examination




1      People v. Superior Court (Romero) (1996) 13 Cal.4th 497.

                                              3
of the entire record, we find no arguable error that would result in a disposition more
favorable to defendant.
                                      DISPOSITION
       The judgment is affirmed.




                                             BLEASE                   , Acting P. J.


We concur:


         BUTZ                      , J.


         MAURO                     , J.




                                             4